DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,847 (Nagata) in view of US PGPub 2017/0160005 (Park ‘005) and US 5,908,649 (Floyd).
With respect to claim 1: Nagata discloses a crisper (storage receptacle 31) for preservation of food, the crisper comprising a box (receptacle body 32) and a top (cover 33) having a front side, a rear side, and a first lateral side and an opposite second lateral side (Fig. 9), the crisper further comprising a humidity control unit (at least latticed openings 34 and permeable film 35) adapted to allow humid air to exit the crisper via a humidity control membrane (permeable film 35) located in the humidity control unit, wherein the humidity control membrane extends an entire distance between the first and 
Regarding the recitation “wherein when the crisper is in a closed position the box is air tight sealed to the top”, Nagata Col. 5 lines 46-52 state that the storage receptacle 31 is “tightly covered with the cover 33”. Nagata Col. 5 lines 37-52 and Fig. 8 disclose a packing 36 at the periphery of the cover 33, which engages the body 32. Nagata Col. 6 lines 17-21 state that cold air never enters the storage receptacle 31 directly. 
In another embodiment (Figs. 1-5), Nagata’s storage receptacle 1 is “hermetically covered” by a cover 3 (Col. 2 lines 63-66). Nagata’s receptacle body 2 and cover 3 define a “complete seal” for the storage receptacle 1, and are molded products having superior fitability for air tightness (Col. 3 lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the cover 33 seal air tight to the receptacle body 32, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be motivated to have such an air tight seal in order to ensure cold air never enters the storage receptacle 31 directly, as taught by Nagata Col. 6 lines 17-21. This is desirable because the seal ensures the film 35 controls the humidity as intended, without having air leak in and change the humidity inside the storage receptacle 31. 
Nagata Col. 3 discloses:
The permeable film 5 is a laminated member composed of a base cloth 5a of a fibrous layer such as polyester, nylon or the like, a silicone resin thin film 5b having a thickness from microns to several tens of microns and integrally formed on the base cloth 5a, and a protective fibrous layer 5c formed on the silicone resin thin film to protect it from being broken. The permeable film 5 is regulated in moisture permeability from 1500 to 3500 g/m2·24 hr. The regulation of the moisture permeability is primarily achieved by changing the thickness of the silicone resin thin film 5b. More specifically, the silicone resin thin film 5b is substantially composed of a chain molecule aggregate of amorphous and the linearly formed molecule aggregate completely shuts out a liquid. The silicone resin thin film 5b, however, has a permeability to gases through molecule intervals of 10 to 103 Å and permits water moisture, air, carbon dioxide gas or the like to permeate therethrough, if there exists a concentration difference between opposite sides thereof. Furthermore, the moisture permeability can be also more or less regulated by changing the thickness or weave pattern of the base cloth 5a or the protective fibrous layer 5c. The aforementioned value of the moisture permeability is a value measured in accordance with a method of testing moisture permeability of moisture-proof packaging material based on JIS (Japanese Industrial Standard). The reason why the moisture permeability of the permeable film 5 is regulated in the range of the above described numerical values resides in a discovery such that there exists a desirable balance between an effect of preventing the moisture condensation on the wall surface of the storage receptacle 1 and another effect of preventing the food, for example, the vegetables 8 or the like from being dried, as a result of repeated experiments which have been performed in a manner that upon containment of food having a large moisture content such as vegetables 8 or the like within the storage receptacle 1, the food accommodated within the storage receptacle 1 is stored in the atmosphere at a temperature from 0° to 30° C. Moreover, the area required for the permeable film 5 to be used depends upon the volume of the hermetically covered storage receptacle 1 and the kind of food to be accommodated therein. For example, in the case where the storage receptacle 1 is used as a receptacle for storing therein the leafy vegetables such as spinach or the like, the permeable film 5 having the area of approximately 0.1 m2 is used for each 50 liters of volume of the sealed storage receptacle 1 according to the experimental results.

Nagata discloses the film 5 and film 35 both comprise a base cloth 5a/35a of polyester, nylon, or the like; a silicone resin thin film 5b/35b; and a protective fibrous layer 5c/35c. Nagata Col. 4 discloses that silicone resin thin film 5b may be replaced by a thin film of polyamino acid type urethane or the like having the moisture permeability (of silicone resin thin film 5b) as well. Nagata Col. 6 discloses replacing film 35b with a finely porous thin film of tetrafluoro ethylene or polyurethane having the same permeability.
2 per 50 liters of crisper volume = 1000 cm2 per 50 liters of crisper volume = 20 cm2 per 1 liter of crisper volume. It appears that the film 35 in the relied upon embodiment (Nagata Figs. 6-10) is similar in size to the film 5 of Nagata Figs. 1-5 and Col. 3. The claimed range is 5-10 cm2 per 1 liter of crisper volume. 
Park ‘005 is drawn to embodiments of a gas sensor for food stored in a refrigerator container. The gas sensor measures the density of desired gases, and changes color according to the sensed density. Park ‘005 Figs. 7-8 show the sensor 100 on the side of a container. The sensor 100 includes a base 110 that allow gas, water vapor, etc. to pass through (dashed lines in Fig. 7), but prevents liquid water, etc. from passing through (solid lines in Fig. 7). Park ‘005 [0114] discloses the base 110 is a hydrophobic membrane that comprises Tyvek.
The base 110 of Park ‘005 allows gas and water vapor to pass through, but prevents liquid water from passing through. This is the same function as Nagata’s permeable film 5. Both Park ‘005 and Nagata are in the refrigerator art. 
Floyd is drawn to packaging for perishable food products. Floyd Fig. 1 shows a container 10 of strawberries 12 that is placed in a cooling collar 14 and a box-like receptacle 16. Floyd’s invention is how to control the atmosphere or environment within the container 10, so as to obtain desired levels of moisture and gas concentrations. This serves to prolong the life of the strawberries 12 in the container 10. Floyd Fig. 4 and Cols. 9-12 disclose the container 10 having an aperture 32 sealed by a patch 34 that allows gas and vapor to pass through, but prevents liquid from passing through. Floyd Table II discloses the use of Tyvek for the patch 34.

Floyd shows that Tyvek is known to be used as a gas vapor control membrane on a sealed produce/food container for extending the shelf life of the food/produce. Park ‘005 shows that it is known to use Tyvek as a gas vapor membrane in a refrigerator container that holds produce/food. 
As explained above, Nagata discloses the area of the film depends on the volume of the storage receptacle and the kind of food accommodated therein. The 20 cm2 per liter disclosed by Nagata is for leafy vegetables such as spinach. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to switch out Nagata’s permeable film 35 with a Tyvek film of a different size, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
Nagata mentions switching out some materials of the film 5/35, and Floyd shows that different materials of films provide different rates of diffusion (permeability). Nagata’s disclosure uses leafy vegetables such as spinach as the exemplary item in the receptacle. It is obvious to switch out of the film 5/35 for a Tyvek film when something other than leafy vegetables such as spinach are stored in the receptacle. It is obvious to try the plurality of known membrane materials of varying permeability in order to optimize the conditions inside the receptacle based on the particular item stored therein. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a film with a size of 5-10 cm2 per liter, when storing something besides leafy vegetables such as spinach in the receptacle 31. While the claimed range of 5-10 cm2 per liter does not overlap with the 20 cm2 per liter disclosed by Nagata for leafy vegetables such as spinach, it is obvious to store something other than leafy vegetables such as spinach in the receptacle 31. When storing something other than leafy vegetables such as spinach in the receptacle 31, it follows that the size of the membrane may be changed to create optimal storage conditions for the particular item that is placed in the receptacle 31.
With respect to claim 2: See Nagata Fig. 7 for a view of the storage receptacle 31. The receptacle 31 in Nagata Fig. 7 appears to be similar to the receptacle 23 of Nagata Fig. 4. Nagata Col 4 discloses such receptacle 23 is “conventionally known”. 
OFFICIAL NOTICE is taken that such receptacles 23 are conventionally formed as drawers, and the refrigerator includes some structure for facilitating sliding of the drawer/receptacle in and out of the refrigerator compartment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Nagata’s receptacle 31 as a drawer that slides in and out of the refrigerator compartment of Nagata Fig. 7, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in 
With respect to claim 4: As modified, Nagata’s packing 36 is “a gasket” as claimed. See Nagata Fig. 8 for the packing 36 being visible when the receptacle 31 is in the closed position.
With respect to claim 5: The openings 34 and film 35 are located in the cover 33 (Nagata Figs. 8-9).
With respect to claim 7: See Nagata Fig. 7. It appears that Nagata’s refrigerator has space for a second receptacle 31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put a second receptacle 31, as modified, in Nagata’s refrigerator, as the duplication of the essential working parts of an invention involves only routine skill in the art. One would be motivated to make such a modification in order to store more and/or different items in a controlled environment (in a receptacle with a control film).
With respect to claim 8: In the combination, each receptacle 31 includes the film, so that the environment therein can be optimized based on what is stored in said receptacle 31.
With respect to claim 12: By making the same combinations/modifications as in the rejections above, Nagata in view of Park ‘005 and Floyd makes obvious a membrane (Nagata’s film 35, switched out with a Tyvek membrane) used in a crisper for preservation of food (Nagata’s receptacle 31, see Fig. 7), wherein the membrane is a Tyvek membrane (as made obvious by Park ‘005 and Floyd) having a size of 5-10 cm2 per liter of crisper 
Regarding the claimed recitation “replaceable”, Nagata Cols. 5-6 disclose film 35 is fusion bonded to the cover 33 of the receptacle 31. In the rejection, the film 35 is replaced by a Tyvek film.
See Park ‘005 Figs. 21-25 for various detachable/replaceable sensor 100 embodiments. 
It has been held that forming a formerly integral structure in various elements involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the film detachable and replaceable on the cover 33, using structure like that shown in Park ‘005, so that a single receptacle 31 can be adapted/optimized for different food items by simply replacing the film with a different film that suits the new item being stored. The replaceability of the film precludes the need to have different, specific containers for every type of item that may be stored in the refrigerator. 
With respect to claim 14: By making the same combinations/modifications as in the rejections above, Nagata in view of Park ‘005 and Floyd makes obvious a crisper for preservation of food (Nagata’s receptacle 31, see Fig. 7), the crisper comprising a box (Nagata’s receptacle body 32) and a top (cover 33), wherein when the crisper is in a closed position the box is air tight sealed to the top (see the rejection of claim 1 for further explanation re this limitation), the crisper further comprising a humidity control unit (at least the latticed openings 34 and the permeable film) adapted to allow humid air (vapor) 2 per liter of crisper volume (to optimize the receptacle to store something other than leafy vegetables such as spinach).
Regarding the claim recitation “wherein the humidity control membrane is configured to reduce humidity of the crisper by 3-5%”, for the embodiment of Figs. 1-5, Nagata discloses that permeable film 5 is regulated in moisture permeability from 1500 to 3500 g/m2*24hr. Nagata Col. 3 teaches there is a desirable balance between preventing condensation from dripping (due to too high humidity) and drying out the food (due to too low humidity). In the embodiment of Figs. 1-5, film 5 maintains a desirable high humidity of around 80-95 % RH, while also preventing condensation from forming. Nagata Fig. 5 shows a graph depicting RH inside the receptacle when two masses A and B of spinach are stored therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the claimed 3-5% reduction in humidity inside the crisper, when using a different film (IE - the Tyvek film substituted in the rejection) on the receptacle 31. Such a range is obvious based on Nagata’s disclosure of allowing enough moisture out of the receptacle to prevent condensation from forming or dripping, but not enough to make the food to dry out. Below 3% may not prevent formation of condensation, and above 5% may dry out the food. One would find obvious varying the reduction of humidity in order to optimize the environment in the receptacle 31 based on the particular item being stored therein. 
With respect to claim 15: In claim 1, the size of the membrane is 5-10 cm2 per liter of crisper volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a size of 6-8 cm2 per liter of crisper volume, as a narrower range of the 5-10 cm2 per liter of crisper volume. One would vary the size of the membrane in order to optimize the environment in the receptacle 31 based on the specific item being stored therein. 
With respect to claims 16-17: For the embodiment of Figs. 1-5, Nagata discloses that permeable film 5 is regulated in moisture permeability from 1500 to 3500 g/m2*24hr. Nagata Col. 3 teaches there is a desirable balance between preventing condensation from dripping (due to too high humidity) and drying out the food (due to too low humidity). In the embodiment of Figs. 1-5, film 5 maintains a desirable high humidity of around 80-95 % RH, while also preventing condensation from forming. Nagata Fig. 5 shows a graph depicting RH inside the receptacle when two masses A and B of spinach are stored therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the claimed 3-5% reduction in humidity inside the crisper, when using a different film (IE - the Tyvek film substituted in the rejection) on the receptacle 31. Such a range is obvious based on Nagata’s disclosure of allowing enough moisture out of the receptacle to prevent condensation from forming or dripping, but not enough to make the food to dry out. Below 3% may not prevent formation of condensation, and above 5% may dry out the food. One would find obvious varying the reduction of humidity in order to optimize the environment in the receptacle 31 based on the particular item being stored therein.
With respect to claim 18: In claim 12, the size of the membrane is 5-10 cm2 per liter of crisper volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a size of 7 cm2 per liter of crisper volume, as a value within the range of the 5-10 cm2 per liter of crisper volume. One would vary the size of the membrane in order to optimize the environment in the receptacle 31 based on the specific item being stored therein.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,847 (Nagata) in view of US PGPub 2017/0160005 (Park ‘005) and US 5,908,649 (Floyd) as applied to claim 1 above, and further in view of US PGPub 2014/0300264 (Park ‘264).
With respect to claim 2: See Nagata Fig. 7 for a view of the storage receptacle 31. The receptacle 31 in Nagata Fig. 7 appears to be similar to the receptacle 23 of Nagata Fig. 4. Nagata Col 4 discloses such receptacle 23 is “conventionally known”. 
Park ‘264 discloses a storage box 60 that has guides 61 matching with rails 70 mounted at sidewalls of the storage compartment 20, for slidable mounting of the box 60 in and out of the compartment 20. Park ‘264’s box 60 seals with an upper shelf 50 when closed, making Parks ‘264’ box 60 and shelf 50 analogous to Nagata’s receptacle 31 and cover 33. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Nagata’s storage receptacle 31 with Park ‘264’s guides 61 and rails 70, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be 
With respect to claim 10: Park ‘264 discloses a similar invention as Nagata. The shelf 50 of Park ‘264 includes a seating portion 57 that receives a moisture-permeable membrane 90. Cover 58 covers the membrane 90 and seating portion 57. Cover 58 is liftable and is at a top section of a “humidity control unit”. The membrane 90 is located directly underneath the cover 58.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nagata’s cover 33 to have a seating portion and cover, as in Park ‘264, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to make the film easily replaceable. The replaceability of the film precludes the need to have different, specific containers for every type of item that may be stored in the refrigerator. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,847 (Nagata) in view of US PGPub 2017/0160005 (Park ‘005) and US 5,908,649 (Floyd) as applied to claim 1 above, and further in view of WO 2013/177928 (Zhang).
With respect to claim 3: Zhang discloses a crisper for preservation of food (see “Summary of the Invention”), the crisper comprising a box (box 1) and a top (cover 2), wherein when the crisper is in a closed position the box is air tight sealed to the top (due 
Page 4 of the translated description of Zhang discloses junction/sealing strip 7 on the front end of the cartridge (box 1) and on the inside of the cover 2. In Fig. 1, the sealing strip 7 on the front side of box 1 is visible when the box 1 is in the closed position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Zhang’s sealing strip(s) 7 to Nagata’s receptacle body 32, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to add the strip(s) 7 on the body 32, because that provides a greater assurance of a seal than Nagata’s packing 36 on the cover 33 does alone. 
Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive. The remarks dated 19 February 2021 are drawn to grounds of rejection that are no longer relied upon. The amendments to the claims necessitate new grounds of rejection under 35 U.S.C. § 103. The new grounds of rejection render moot the arguments dated 19 February 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637